Examiner’s Statement of Reasons for Allowance

Rejoinder
Claim 1 is allowable. Claims 5-9 are rejoined and allowed since these non-elected species depend from an allowable claim that is generic to these species.  The restriction requirement among species, set forth in the Office action mailed on 01/15/2019 is withdrawn. 
In view of the above rejoinder, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: 
	With regards to claim 1, the prior art does not teach or suggest “when the guidewire is disposed within the groove, a portion of the guidewire is disposed in the gap between the first circumferential end and the second circumferential end such that the gap in a collapsed configuration of the proximal shaft without the guidewire disposed in the groove is a first size and the gap in an expanded configuration of the proximal 
	Claims 3-12 are allowed by virtue of their dependence from claim 1. 
With regards to claim 21, the prior art does not teach or suggest “the gap in a collapsed configuration of the proximal shaft without a guidewire disposed in the groove is a first size and the gap in an expanded configuration of the proximal shaft with the guidewire disposed in the groove is a second size larger than the first size” and “the proximal shaft extends to a proximal end of the catheter such that the proximal shaft is substantially C-shaped from the proximal end of the catheter to the distal shaft” along with the other features of claim 21. 
Claims 23-26 are allowed by virtue of their dependence from claim 21. 

US 2015/0359438 A1 (McCaffrey) (previously cited) teaches a catheter comprising: a proximal shaft, the proximal shaft defining a lumen configured to receive a guidewire therein (Figs. 2-3 and ¶ [0030]: proximal portion 28 and intermediate portion 30 of elongate shaft 18 have a guide wire lumen 35); a distal shaft coupled to the proximal shaft (Fig. 2 and ¶ [0028]: distal portion 32 of elongate shaft 18, wherein “different portions of elongate shaft 18 may also be constructed separately and joined together”), wherein the distal shaft defines a guidewire lumen therein, wherein the guidewire lumen is configured to receive the guidewire therein (Figs. 2-3 and ¶ [0030]: distal portion 32 of elongate shaft 18 has a guide wire lumen 35); a pressure sensor coupled to the distal shaft (¶ [0032] and Fig. 4: distal portion 32 contains a distal tip 33  However, McCaffrey fails to teach or suggest that the gap in a collapsed configuration of the proximal shaft without the guidewire disposed in the groove is a first size and the gap in an expanded configuration of the proximal shaft with the guidewire fully disposed in the groove is a second size larger than the first size. 

US 2003/0120208 A1 (Houser) (previously cited) discloses a shaft of a rapid exchange catheter being substantially C-shaped such that, in cross-section, the proximal shaft includes a first circumferential end, a second circumferential end, and a gap between the first circumferential end and the second circumferential end (Fig. 87c and ¶ [0159] disclose a rapid exchange catheter 975 with a guidewire channel 830 that is defined by first and second circumferential ends and a gap between the circumferential ends; also see ¶ [0142] with regards to the slot 805 that forms the longitudinal edges 840 in relation to rapid exchange catheter 800),  the proximal shaft defining a groove configured to receive a guidewire therein such that when the guidewire is disposed within the groove, a portion of the guidewire is disposed in the gap between the first circumferential end and the second circumferential end (Fig. 87c 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.K./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791